Citation Nr: 1026739	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for a scar of the 
left leg as the service-connected residual of a shell fragment 
wound (SFW) during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veteran Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that, in part, denied an increased disability rating 
for the Veteran's service-connected scar.  

In November 2009, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.

The case was previously before the Board in December 2009, when 
it was remanded for examination of the veteran and retrieval of 
VA medical records.  The requested development has been 
completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected residual of a SFW to the left leg 
is a superficial lineal scar which is 9 centimeters by 0.2 
centimeters in size with residual pruritis and sensitivity.  
There is no objective evidence of pain, skin breakdown, 
inflammation, keloid formation or functional impairment.  






CONCLUSION OF LAW

The criteria for a 10 percent rating, and no more, for a scar of 
the left leg as the service-connected residual of a SFW, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Codes 7804, 7805 (2007 & 
2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated March 2007.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as with notification of the laws regarding 
degrees of disability and effective dates.  

VA has obtained service treatment records, VA treatment records, 
assisted the appellant in obtaining evidence, afforded him two 
physical examinations, and afforded him the opportunity to 
present hearing testimony, statements and evidence.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file and he 
has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the November 2009 hearing, the Veteran specifically waived any 
error in the content or timing of the required notice.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

When a disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the anatomical 
location and the symptomatology are closely analogous to the 
condition actually suffered from.  38 C.F.R. § 4.20 (2009).

"In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 (2009).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The service treatment records reveal that the Veteran was wounded 
in action during combat in Vietnam.  September 1966 service 
treatment records reveal that he had a fragmentation wound to the 
left leg treated with stitches which were removed six days later.  
The Veteran's separation papers, DD 214, show that he was awarded 
the Combat Infantryman's Badge and the Purple Heart, confirming 
that he was wounded in combat.  In July 1967, separation 
examination of the Veteran was conducted.  No abnormalities of 
the lower extremities, including scars, were noted.  On the 
accompanying report of medical history the Veteran also did not 
indicate any residual symptoms or disability related to the SFW 
to his left leg.  

A VA examination of the Veteran was conducted in September 1967, 
the month after he separated from active duty.  Physical 
examination revealed a well healed, non-tender scar on the 
anterior aspect of the left thigh.  The scar measured 1/2 inch long 
and 1/4 inch wide.  The scar was not tender or adherent.  There was 
no limitation of motion of the left knee.  The Veteran indicated 
that the scar did not bother him.  

An October 1967 rating decision granted service connection for 
the scar of the left leg as the residual of a SFW during service.  
A noncompensable (0%) disability rating was assigned.  There is 
no objective evidence that the Veteran had any complaints of, 
symptoms of, or treatment for, the service-connected scar or any 
other residual disability resulting from the SFW to the left 
thigh for the period of time from September 1967 to the present, 
a period of over four decades.  

In February 2007, the Veteran filed a claim for service 
connection for a variety of disabilities on a VA Form 21-526.  He 
included on this form "residuals of a leg wound."  The RO 
treated this as a claim for an increased (compensable) disability 
rating for the service-connected scar.  

In May 2007, a VA Compensation and Pension examination of the 
Veteran was conducted.  Physical examination revealed a scar on 
the anterior aspect of the left thigh approximately 3 to 4 inches 
above the left knee.  The scar was linear and measured 2 
centimeters by 0.5 centimeters.  The scar was not tender to 
palpation.  There was no limitation of motion or loss of function 
related to the left leg or left knee.  There was no underlying 
tissue damage, ulceration, or skin breakdown.  The diagnosis was 
"left leg scar status post shrapnel injury."  

In November 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that his 
service-connected scar becomes itchy at times and that he 
sometimes has left leg pain.  

In February 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  Physical examination 
revealed a linear scar on the left thigh about 4 inches above the 
left knee.  The scar measured 9 centimeters by 0.2 centimeters.  
The Veteran reported itching and a mild burning sensation of the 
scar.  He also reported tightness around the area of the scar 
with itching and pain to the scar site with long periods of 
driving a car.  Physical examination revealed that the scar was 
superficial and was not painful.  There were no signs of skin 
breakdown; inflammation; keloid formation; or other disabling 
effects.  The diagnosis was "left leg linear scar status post 
shrapnel injury with residual pruritis and sensitivity to scar."  

The Veteran has indicated that he only receives medical treatment 
at VA facilities.  He has also indicated that he has no other 
evidence to submit with respect to his claim for an increased 
disability rating.  The Veteran's VA medical treatment records 
have been obtained.  Review of these records does not reveal that 
the Veteran has had any complaints of, or treatment for, any 
symptoms related to the service-connected left leg scar.  

The Veteran's service-connected left leg scar is rated at a 
noncompensable (0%) disability rating under Diagnostic Code 7805.  
Diagnostic Codes 7800 to 7805 are used to rate scars.  During the 
pendency of the Veteran's appeal these Diagnostic Codes were 
amended effective October 23, 2008.  Accordingly, the Veteran's 
service-connected scar could potentially be rated under either 
the older or the current rating criteria of scars.  Compare 38 
C.F.R. § 4.118, Diagnostic Codes 7800 -7805 (2007) with 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 -7805 (2009).  

The only Diagnostic Codes which are specifically applicable are 
7802, 7803, 7804, and 7805.  The prior version of Diagnostic Code 
7805 instructed to rate the scar on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2007).  
The current version instructs to rate the Veteran's scars under 
Diagnostic Code 7800-7804 and to rate other disabling effects not 
considered under these Diagnostic Codes under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Codes 7805 
(2009).  The medical evidence of record does not reveal that the 
Veteran's service-connected left leg scar results in any 
limitation of function or disabling effects that should be rated 
under Diagnostic Codes other than those for scars.  

Diagnostic Code 7802  contemplates scars, other than those of 
head, face, or neck, that are superficial and that do not cause 
limited motion.  A 10 percent rating is warranted for scars with 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  The rating criteria are essentially the same 
under either version of this regulation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007& 2009).  The evidence of record does 
not reveal that the Veteran's service-connected scar meets the 
criteria of surface area of the skin affected to warrant the 
assignment of a compensable disability rating under this 
Diagnostic Code.  

Under the old rating criteria, Diagnostic Code 7803 provided for 
a 10 percent disability rating for an unstable superficial scar 
where there was frequent loss of skin covering the scar; 
Diagnostic Code 7804 provided for the assignment of a 10 percent 
disability rating for a superficial scar which was painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2007).  These rating criteria have been combined into a single 
Diagnostic Code, 7804, under the present regulation.  This 
Diagnostic Code contemplates scars that are unstable or painful, 
with the assignment of a 10 percent rating for one or two such 
scars, 20 percent rating for three or four scars, and 30 percent 
rating for five or more scars.  Note 1 defines an unstable scar 
as one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note 2 provide that where one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note 3 states that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive an 
evaluation under 7804 when applicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2009)

The evidence of record reveals that the Veteran has a scar of the 
left thigh as a residual of a SFW during service.  This scar has 
been essentially asymptomatic from 1967 to the present.  The 
medical evidence of record reveals that this scar is superficial, 
well healed, not adherent, not painful on objective testing, and 
does not result in any limitation of function of the left leg or 
left knee.  The most recent examination did note that the Veteran 
reported subjective symptoms of pruritis (itching) with some 
complaints of pain which were not observed on objective 
observation.  Nevertheless, the Board will resolve all doubt in 
the Veteran's favor and find that his symptoms of pruritis, which 
the examiner included in the diagnosis, more nearly approximate 
the criteria for a single painful scar as contemplated under 
Diagnostic Code 7804.  Accordingly, the criteria for the 
assignment of a 10 percent disability rating have been met 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007 & 
2009).

The preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent.  There is simply no 
credible evidence showing any of the rating criteria which would 
warrant the assignment of a disability rating in excess of 10 
percent under any Diagnostic Code applicable for scars.  Finally, 
in reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the assignment of a disability rating in excess of 10 
percent for the service-connected scar, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected scar.  Higher schedular evaluations 
are available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment of his service-connected right lower extremity 
disabilities there is no credible evidence that these 
disabilities result in any interference with employment.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.




ORDER

A 10 percent disability rating, and no more, for a scar of the 
left leg as the service-connected residual of a SFW during 
service, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


